DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Regarding paragraph 79, line 6, the limitation “connection groove” appears to be amended to recite “connecting groove” in order to refer to same feature consistently in entire specification.
Appropriate correction is required.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
Claim 2 recites the limitation “the inner circumferential surface” in line 5. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 3, lines 1-2, the limitation “the first compound” appears to be amended to recite “the first compound powder” in order to refer to same limitation consistently in all the claims.

Regarding claim 3, lines 2-3, the limitation “the second compound” appears to be amended to recite “the second compound powder” in order to refer to same limitation consistently in all the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 21, the limitation “one of the packing members” renders claim indefinite because the limitation “packing members” is unclear regarding whether “packing members” refers to “three or more packing members” recited in claim 1, line 11 or “at least two packing members” recited in claim 1, line 18. For examination purposes, examiner construes “packing members” in line 21 as being referring to “at least two packing members” recited in line 18.
Claims 2-9 and 11-14 being dependent on claim 1 are also rejected.

Regarding claim 2, line 3, the limitation “three packing members” renders claim indefinite because the claim is unclear if “three packing members” are part of “at least two packing members” recited in claim 1, line 18 or additional. For examination purposes, examiner construes “three packing members” as being part of “at least two packing members”.

Regarding claim 2, line 4, the limitation “chambers” renders the claim indefinite because the claim is unclear if “chambers” as being part of “at least one chamber” recited in claim 1, line 19 or additional. For examination purposes, examiner construes “chambers” as being part of “at least one chamber” recited in claim 1, line 19.

Regarding claim 2, line 7, the limitation “a plunger” renders the claim indefinite because the claim is unclear if “a plunger” refers to “a plunger” recited in claim 1, line 21 or additional. For examination purposes, examiner construes “a plunger” as being referring to “a plunger” recited in claim 1, line 21. Claim 2 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 2 is amended to recite “the plunger”.

Regarding claim 2, line 9, the limitation “a buffer solution” renders the claim indefinite because the claim is unclear if “a buffer solution” refers to “a buffer solution” recited in claim 1, line 13 or additional. For examination purposes, examiner construes “a buffer solution” being different from “a buffer solution” recited in claim 1. Claim 2 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 2 is amended to clarify whether “a buffer solution” is same or different from “a buffer solution” recited in claim 1.

Regarding claim 2, line 9, the limitation “one of the chambers” renders the claim indefinite because the claim is unclear if “chambers” refers to “chambers” recited in claim 1, line 12 or “at least one chamber” in claim 1, line 19. For examination purposes, examiner construes “one of the chambers” as being referring to “at least one chamber” in claim 1, line 19.

Regarding claim 4, line 2, the limitation “the plunger” renders the claim indefinite because the claim is unclear if “the plunger” refers to “a plunger” recited in claim 1, line 16 or “a plunger” recited in claim 1, line 21. For examination purposes, examiner construes “the plunger” referring to “a plunger” recited in claim 1, line 16. Claim 4 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 4 is amended to clearly indicate “the plunger” of the two plungers.

Regarding claim 4, lines 4 and 5, the limitation, “the passage” renders the claim indefinite because the claim is unclear if “the passage” refers to “a passage” recited in claim 1, line 15 or “a passage” recited in claim 2, line 5. For examination purposes, examiner construes “the passage” as being referring to “a passage” recited in claim 4. Claim 4 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 4 is amended to clearly identify the passage of the two passages.

Regarding claim 4, line 4, the limitation “one of the chambers” renders the claim indefinite because the claim is unclear if “the chambers” refers to “chambers” recited in claim 1, line 12 or “at least one chamber” in claim 1, line 19. For examination purposes, examiner construes “one of the chambers” as being referring to “at least one chamber” in claim 1, line 19.

Regarding claim 4, line 5, the limitation “the another chamber” renders the claim indefinite because the claim is unclear if “the another chamber” is a part of “chambers” recited in claim 1, line 12 or “at least one chamber” in claim 1, line 19. For examination purposes, examiner construes “another chamber” as being part of “at least one chamber” in claim 1, line 19.

Regarding claim 5, line 2, the limitation “two packing members” renders the claim indefinite because the claim is unclear if “two packing members” are part of “three or more packing members” recited in claim 1, line 11 or “at least two packing members” recited in claim 1, line 18 or additional. For examination purposes, examiner construes “two packing members” as being referring to “at least two packing members” recited in claim 1, line 18.

Regarding claim 7, line 2, the limitation “a first packing member” renders the claim indefinite because the claim is unclear regarding whether “a first packing member” refers to one of the packing members of “three or more packing members” recited in claim 1, line 11 or additional. For examination purposes, examiner construes “a first packing member” as being part of “three or more packing members”.

Regarding claim 7, line 3, the limitation “a fourth packing member” renders the claim indefinite because the claim is unclear if first, second and third packing members are present in the reaction solution syringe and if “fourth packing member” is part of at “least two packing members” recited in claim 1, line 18 or additional. For examination purposes, examiner construes “a fourth packing member” as being part of “at least two packing members”.

Regarding claim 9, line 4, the limitation “one of the chambers” renders the claim indefinite because the claim is unclear if “the chambers” refers to “chambers” recited in claim 1, line 12 or “at least one chamber” in claim 1, line 19. For examination purposes, examiner construes “one of the chambers” as being referring to “chambers” in claim 1, line 12.

Regarding claim 9, lines 5, 6, the limitation “another chamber” renders the claim indefinite because the claim is unclear if “another chamber” refers to “chambers” recited in claim 1, line 12 or “at least one chamber” in claim 1, line 19. For examination purposes, examiner construes “another chamber” as being referring to “chambers” in claim 1, line 12.

Regarding claim 10, line 19, the limitation “the solutions” renders the claim indefinite because the claim is unclear if “the solutions” refers to “first solution” recited in claim 1, line 3 or “a reaction solution” in line 5. For examination purposes, examiner construes “the solutions” as being referring to both “first solution” and “a reaction solution”.

Regarding claim 10, line 24, the limitation “the packing members” refers to “a plurality of packing members” recited in claim 10, line 2 or “a plurality of packing members” in line 4. For examination purposes, examiner construes “the packing members” as being both “a plurality of packing members” recited in claim 10, lines 2 and 4.
Claims 15-17 being dependent on claim 10 are also rejected.

Regarding claim 14, line 3, the term “it” renders the claim indefinite because examiner is unclear if “it” refers to a feature or something else. For examination purposes, examiner construes “it” as being not referring to any features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eibl et al. (US 4,735,616 A) in view of Vedrine et al. (US 2003/0111552 A1).
Regarding claim 1, Eibl discloses a sealant syringe assembly (figure 2) comprising: 
a first syringe 1 for discharging a first solution (solution formed by mixture of contents from elements 29 and 26); 
a reaction solution syringe 2 for discharging a reaction solution (solution formed by mixture of contents from elements 28 and 30) capable of reacting with the first solution (column 3, lines 16-26); 
a base 3 on which the first syringe 1 and the reaction solution syringe 2 are seated; and 
a connector 16 for connecting the first syringe 1 and the reaction solution syringe 2 to mix (column 2, lines 41-45) and discharge the first solution and the reaction solution, 
wherein the first solution reacts with the reaction solution to cause change in properties such that a shear storage modulus exceeds a shear loss modulus (column 3, line 65-column 4, line 21), 
wherein the first syringe 1 includes: 
two or more packing members 21, 31 provided inside the first syringe 1; 
chambers 29, 25 defined by adjacent packing members 21, 31 of the two or more packing members, wherein a buffer solution (contents in element 29) is provided in one of the chambers 29, 25, and a first compound powder 26 is provided in another chamber 25; 
a passage 33 provided in an inner circumferential surface of the first syringe 1; and 
a plunger 9 for providing pressure to one of the packing members 21, 31, and wherein the reaction solution syringe 2 includes: 
at least two packing members 22, 32 provided inside the reaction solution syringe 2; 
at least one chamber 30, 27 defined by adjacent packing members 22, 32 of the at least two packing members 22, 32; and 
a plunger 10 for providing pressure to one of the packing members 22, 32.
Eibl is silent regarding two or more packing members being three or more packing members.
However, Vedrine teaches a design of a syringe comprising at least two contents and having three or more packing members, 132, 134, 170 for the purpose of assuring complete mixing of the two contents to form a solution prior to delivery (paragraph 0042, lines 14-19).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the number of packing members of Eibl to incorporate three or more packing members as taught by Vedrine for the purpose of assuring complete mixing of the two contents to form a solution prior to delivery (paragraph 0042, lines 14-19).

Regarding claim 2, Eibl discloses wherein the reaction solution syringe 2 includes: 
two packing members 22, 32 provided inside the reaction solution syringe 2; chambers 30 defined between adjacent packing members 22, 32 adjacent packing members of the two packing members; a passage 34 provided in the inner circumferential surface of the reaction solution syringe 2; and 
a plunger 10 for providing pressure to one of the two packing members 22, 32 of the reaction solution syringe 2, and 
wherein a buffer solution (contents in element 30) is provided in one of the chambers 30, 27, and a second compound powder 28 is provided in the other chamber 27.
Eibl is silent regarding two packing members being three packing members and chambers defined between adjacent packing members adjacent packing members of the three packing members.
However, Vedrine teaches a design of a syringe comprising at least two contents and having three packing members, 132, 134, 170 for the purpose of assuring complete mixing of the two contents to form a solution prior to delivery (paragraph 0042, lines 14-19).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the number of packing members of Eibl to incorporate three packing members as taught by Vedrine for the purpose of assuring complete mixing of the two contents to form a solution prior to delivery (paragraph 0042, lines 14-19).
Examiner further construes that one of ordinary skill in the art when modifying the number of packing members of Eibl in view of Vedrine will result in a modified sealant syringe assembly comprising chambers defined between adjacent packing members adjacent packing members of the three packing members.

Regarding claim 4, Eibl discloses wherein when pressure is applied to at least one of the packing members 22, 32 of the reaction solution syringe 2 via the plunger 10, the chambers of the reaction solution syringe 2 become in fluid communication with each other through the passage 34, thereby allowing the buffer solution in one of the chambers to flow (column 3, lines 27-61), through the passage 34 (figure 2), to the another chamber where the second compound powder 28 in the another chamber is mixed with the buffer solution (content in element 30).

Regarding claim 6, Eibl discloses wherein a chemical reaction (column 3, lines 27-54) occurs immediately upon mixing of the first solution and the reaction solution.

Regarding claim 7, Eibl is silent regarding wherein the first syringe comprises a first packing member disposed near the connector, and the reaction solution syringe comprises a fourth packing member disposed near the connector, and wherein the first packing member and the fourth packing member, respectively, block movement of the first solution and the reaction solution to ensure that the first solution and the reaction solution can be discharged to the connector simultaneously.
However, Vedrine teaches an additional packing member 170 closer to the distal end of the syringe 120 for the purpose of assuring complete mixing of the two contents to form a solution prior to delivery (paragraph 0042, lines 14-19).
Therefore, one of ordinary skill in the art when modifying Eibl in view of Vedrine will place additional packing member 170 of Eibl at distal end in elements 25 and 27 thereby forming a modified sealant assembly comprising wherein the first syringe comprises a first packing member disposed near the connector, and the reaction solution syringe comprises a fourth packing member disposed near the connector, and wherein the first packing member and the fourth packing member, respectively, block movement of the first solution and the reaction solution to ensure that the first solution and the reaction solution can be discharged to the connector simultaneously.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the sealant assembly of Eibl to incorporate additional packing member in distal end as taught by Vedrine thereby resulting in having wherein the first syringe comprises a first packing member disposed near the connector, and the reaction solution syringe comprises a fourth packing member disposed near the connector, and wherein the first packing member and the fourth packing member, respectively, block movement of the first solution and the reaction solution to ensure that the first solution and the reaction solution can be discharged to the connector simultaneously for the purpose of assuring complete mixing of the two contents to form a solution prior to delivery (paragraph 0042, lines 14-19).

Regarding claim 9, Eibl discloses wherein when pressure (column 2, line 66-column 3, line 2) is applied to at least one of the packing members 21, 31 of the first syringe 1 via the plunger 9, the chambers 29, 25 of the first syringe 1 become in fluid communication with each other through the passage 33 of the first syringe 1, thereby allowing the buffer solution (contents in element 29) in one of the chambers to flow, through the passage 33, to the another chamber 25 where the first compound powder 26 in the another chamber 25 is mixed with the buffer solution.

Regarding claim 14, Eibl discloses wherein the plungers 9, 10 of the first syringe 1 and the reaction syringe 2 are coupled to a plunger holder 11, thereby making it possible to simultaneously apply pressure to the packing members 21, 31, 22, 32 of the first syringe 1 and the reaction solution syringe 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eibl et al. (US 4,735,616 A) in view of Vedrine et al. (US 2003/0111552 A1) further in view of Rhee et al. (US 2001/0003126 A1).
Regarding claim 3, Eibl/Vedrine (hereinafter referred as “modified Eibl”) discloses the claimed invention substantially as claimed, as set forth above in claims 1 and 2. Modified Eibl is silent regarding wherein the first compound provided in the first syringe has a functional group with a high reactivity and the second compound provided in the reaction solution syringe has a functional group capable of reacting with the functional group of the first compound provided in the first syringe.
However, Rhee teaches a method of making a crosslinked polymer matrices in adhering tissue comprising the first compound having a functional group with a high reactivity (paragraph 0097, “multi-amino PEG” is construed as having a functional group with high reactivity, paragraph 0015, lines 1-9) and the second compound has a functional group capable of reacting with the functional group of the first compound (paragraph 0097, while the second compound is not disclosed, the second compound will have a functional group that is capable to react with the functional group of the first compound in order to form a cross-linked network, paragraph 0015, lines 1-9) for the purpose of forming a crosslinked network that forms a solution for adhesion of two surfaces (paragraph 0012).
Although Rhee do not disclose the placement of the first and second compound in the syringe, one of ordinary skill in the art would construe that modified Eibl in view of Rhee will result in having wherein the first compound provided in the first syringe has a functional group with a high reactivity and the second compound provided in the reaction solution syringe has a functional group capable of reacting with the functional group of the first compound provided in the first syringe because Eibl already discloses the first and second compounds placement in the syringe.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the first and second compounds of modified Eibl to incorporate wherein the first compound provided in the first syringe has a functional group with a high reactivity and the second compound provided in the reaction solution syringe has a functional group capable of reacting with the functional group of the first compound provided in the first syringe as taught by Rhee for the purpose of forming a crosslinked network that forms a solution for adhesion of two surfaces (paragraph 0012).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eibl et al. (US 4,735,616 A) in view of Vedrine et al. (US 2003/0111552 A1) further in view of Sehl et al. (US 2010/0233246).
Regarding claim 11, modified Eibl discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Eibl is silent regarding wherein the first compound powder is a synthetic polymer of any one of poly ethylene glycol (PEG), poly vinyl alcohol (PVA, and poly ethylene imine (PEI).
However, Sehl teaches a design of an adhesive composition wherein the first compound powder is a synthetic polymer of any one of poly ethylene glycol (PEG), poly vinyl alcohol (PVA, and poly ethylene imine (PEI) (paragraph 0250) for the purpose of using a biocompatible material to form an adhesive solution (paragraph 0125).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the first compound powder of modified Eibl to incorporate any one of poly ethylene glycol (PEG), poly vinyl alcohol (PVA, and poly ethylene imine (PEI) as taught by Sehl for the purpose of using a biocompatible material to form an adhesive solution (paragraph 0125).

Regarding claim 12, modified Eibl discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Eibl is silent regarding wherein the first compound powder is a natural polymer of any one of chitosan, hyaluronic acid, alginate, gelatin, dextran, alpha glucan, betaglucan, chondroitin sulfate and poly glutamic acid (PGA).
However, Sehl teaches wherein the first compound powder is a natural polymer of any one of chitosan, hyaluronic acid, alginate, gelatin, dextran, alpha glucan, betaglucan, chondroitin sulfate and poly glutamic acid (PGA) (paragraph 0126) for the purpose of using a well-known biocompatible material for preparing adhesive solution (paragraph 0019, lines 1-4).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the first compound powder of modified Eibl to incorporate wherein the first compound powder is a natural polymer of any one of chitosan, hyaluronic acid, alginate, gelatin, dextran, alpha glucan, betaglucan, chondroitin sulfate and poly glutamic acid (PGA) as taught by Sehl for the purpose of using a well-known biocompatible material for preparing adhesive solution (paragraph 0019, lines 1-4).

Regarding claim 13, modified Eibl discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Eibl is silent regarding wherein the buffer solution is a distilled water or an aqueous solution in which one or more of sodium chloride (NaCl), potassium chloride (KCl), monosodium phosphate (NaH2PO4), disodium phosphate (Na2HPO4), monopotassium phosphate (KH2PO4), sodium carbonate (Na2CO3), hydrochloric acid (HCl), Borate, MES, Tris, and HEPES are dissolved.
However, Sehl teaches wherein the buffer solution is a distilled water or an aqueous solution in which one or more of sodium chloride (NaCl) (paragraph 0185, lines 1-7), potassium chloride (KCl), monosodium phosphate (NaH2PO4) (paragraph 0186, “NaH2PO4”), disodium phosphate (Na2HPO4), monopotassium phosphate (KH2PO4), sodium carbonate (Na2CO3) (paragraph 0186, “Na2CO3”), hydrochloric acid (HCl), Borate, MES, Tris, and HEPES are dissolved for the purpose of using a well-known material to dissolve/mix biocompatible material (paragraph 0185, lines 1-7) and/or adjusting the pH to achieve desired adhesive solution (paragraph 0186).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the material of buffer of modified Eibl to incorporate wherein the buffer solution is a distilled water or an aqueous solution in which one or more of sodium chloride (NaCl), potassium chloride (KCl), monosodium phosphate (NaH2PO4), disodium phosphate (Na2HPO4), monopotassium phosphate (KH2PO4), sodium carbonate (Na2CO3), hydrochloric acid (HCl), Borate, MES, Tris, and HEPES are dissolved as taught by Sehl for the purpose of using a well-known material to dissolve/mix biocompatible material (paragraph 0185, lines 1-7) and/or adjusting the pH to achieve desired adhesive solution (paragraph 0186).

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 15-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Eibl et al. (US 4,735,616 A) in view of Vedrine et al. (US 2003/0111552 A1), is silent regarding wherein the reaction solution syringe includes two packing members and a chamber defined between the two packing members, wherein (i) the chamber of the reaction solution syringe contains only a buffer solution while the another chamber of the first syringe further contains a second compound powder, or (ii) the chamber of the reaction solution syringe contains a second compound powder dissolved in a buffer solution, and wherein the reactivity of the first compound is higher than that of the second compound powder in combination with other claimed limitations of claim 5.

The closest prior art of record, Eibl et al. (US 4,735,616 A) in view of Vedrine et al. (US 2003/0111552 A1), is silent regarding wherein the connector includes a first packing member fixing portion and a second packing member fixing portion, and wherein after the first packing member and the fourth packing member are fitted to the first packing member fixing portion and the second packing member fixing portion, respectively, the first solution and the reaction solution are moved to the connector through grooves formed on inner circumferential surfaces of the first packing member fixing portion and the second packing member fixing portion, respectively in combination with other claimed limitations of claim 8.

The closest prior art of record, Eibl et al. (US 4,735,616 A) in view of Vedrine et al. (US 2003/0111552 A1), is silent regarding a packing member fixing portion provided between the body connecting portion and the syringe connecting portion and provided with a plurality of protrusions therein, and wherein the packing members are fitted to the protrusions, and the first solution or the reaction solution can move between the plurality of protrusions and be discharged through the nozzle in combination with other claimed limitations of claim 10.
Claims 15-17 being dependent on claim 10 are also indicated allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higashikawa (US 5,599,312): discloses a design of a syringe with a pack member fixing portion to hold the packing members.
Fischer (US 5,290,259), Miller et al. (US 4,874,368), McIntosh et al. (US 2003/0233067 A1), Keller (US 2011/0021982 A1): discloses a design of a double syringe delivery system comprising two syringes attached to the base, a connector and a plunger holder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783